      Case 2:20-cv-01527 Document 1 Filed 03/24/20 Page 1 of 7 PageID #: 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 BRIGITTE STELZER,

                               Plaintiff,                      Docket No. 1:20-cv-1527

        - against -                                            JURY TRIAL DEMANDED


 PSW INVESTMENTS, LLC

                                Defendant.


                                            COMPLAINT

       Plaintiff Brigitte Stelzer (“Stelzer” or “Plaintiff”) by and through her undersigned

counsel, as and for her Complaint against Defendant PSW Investments, LLC (“PSW

Investments” or “Defendant”) hereby alleges as follows:

                                   NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photograph of governor Andrew

Cuomo, owned and registered by Stelzer, a New York based professional photographer.

Accordingly, Stelzer seeks monetary relief under the Copyright Act of the United States, as

amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
      Case 2:20-cv-01527 Document 1 Filed 03/24/20 Page 2 of 7 PageID #: 2




       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in New York and the specific acts of

infringement occurred in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                            PARTIES

       5.      Stelzer is a professional photographer in the business of licensing her photographs

to online and print media for a fee having a usual place of business at 22-39 74th Street, East

Elmhurst, New York 11370.

       6.      Upon information and belief, PSW Investments is a domestic limited liability with

a place of business at 26 Franklin Street, Tenafly, NJ 07670 and upon information and belief

transacts business in New York. At all times material hereto, PSW Investments has owned and

operated a website at the URL: www.Philstockworld.com (the “Website”).

                                   STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Stelzer photographed governor Andrew Cuomo (the “Photograph”). A true and

correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Stelzer then licensed the Photograph to New York Post. The New York Post ran

an article that featured the Photograph titled Andrew Cuomo scraps plan to charge New Yorkers

for new license plates. See URL: https://nypost.com/2019/09/17/andrew-cuomo-scraps-plan-to-

charge-new-yorkers-for-new-license-plates/. Stelzer’s name was featured in a gutter credit

identifying her as the photographer of the Photograph. A true and correct copy of the article is

attached hereto as Exhibit B.
      Case 2:20-cv-01527 Document 1 Filed 03/24/20 Page 3 of 7 PageID #: 3




       9.       Stelzer is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       10.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-171-078.

       B.       Defendant’s Infringing Activities

       11.      PSW Investments ran an article on the Website entitled New York Becomes 2nd

State to ban Flavored E-Cigarettes As ‘Vaping Illness’ Claims 7th Life. See:

https://www.philstockworld.com/2019/09/18/new-york-becomes-2nd-state-to-ban-flavored-

ecigarettes-as-vaping-illness-claims-7th-life/. The article featured the Photograph. A true and

correct copy of the article and a screenshot of the Photograph on the Website are attached hereto

as Exhibit C.

       12.      PSW Investments did not license the Photograph from Plaintiff for its article, nor

did PSW Investments have Plaintiff’s permission or consent to publish the Photograph on its

Website.

                            FIRST CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       13.      Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

       14.      PSW Investments infringed Plaintiff’s copyright in the Photograph by

reproducing and publicly displaying the Photograph on the Website. PSW Investments is not,

and has never been, licensed or otherwise authorized to reproduce, publically display, distribute

and/or use the Photograph.
       Case 2:20-cv-01527 Document 1 Filed 03/24/20 Page 4 of 7 PageID #: 4




        15.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

        16.     Upon information and belief, the foregoing acts of infringement by PSW

Investments have been willful, intentional, and purposeful, in disregard of and indifference to

Plaintiff’s rights.

        17.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

        18.     Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

        19.     Plaintiff further is entitled to her attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                      SECOND CLAIM FOR RELIEF
      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                             DEFENDANT
                             (17 U.S.C. § 1202)

        20.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-19 above.

        21.     Upon information and belief, in its article on the Website, Defendant copied the

Photograph from New York Post which contained a gutter credit underneath the Photograph

stating, “Brigitte Stelzer” and placed it on its Website without the gutter credit.
      Case 2:20-cv-01527 Document 1 Filed 03/24/20 Page 5 of 7 PageID #: 5




       22.     Upon information and belief, PSW Investments intentionally and knowingly

removed copyright management information identifying Plaintiff as the photographer of the

Photograph.

       23.     The conduct of PSW Investments violates 17 U.S.C. § 1202(b).

       24.     Upon information and belief, PSW Investments’ falsification, removal and/or

alteration of the aforementioned copyright management information was made without the

knowledge or consent of Plaintiff.

       25.     Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by PSW Investments intentionally, knowingly and

with the intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s copyright

in the Photograph. PSW Investments also knew, or should have known, that such falsification,

alteration and/or removal of said copyright management information would induce, enable,

facilitate, or conceal their infringement of Plaintiff’s copyright in the Photograph.

       26.     As a result of the wrongful conduct of PSW Investments as alleged herein,

Plaintiff is entitled to recover from PSW Investments the damages, that he sustained and will

sustain, and any gains, profits and advantages obtained by PSW Investments because of their

violations of 17 U.S.C. § 1202, including attorney’s fees and costs.

       27.     Alternatively, Plaintiff may elect to recover from PSW Investments statutory

damages pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each

violation of 17 U.S.C. § 1202.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:
Case 2:20-cv-01527 Document 1 Filed 03/24/20 Page 6 of 7 PageID #: 6




1.    That Defendant PSW Investments be adjudged to have infringed upon Plaintiff’s

      copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

2.    The Defendant PSW Investments be adjudged to have falsified, removed and/or

      altered copyright management information in violation of 17 U.S.C. § 1202.

3.    That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

      profits, gains or advantages of any kind attributable to Defendant’s infringement

      of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

      per copyrighted work infringed pursuant to 17 U.S.C. § 504;

4.    That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

      a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

      kind attributable to Defendant’s falsification, removal and/or alteration of

      copyright management information; or b) alternatively, statutory damages of at

      least $2,500 and up to $ 25,000 for each instance of false copyright management

      information and/or removal or alteration of copyright management information

      committed by Defendant pursuant to 17 U.S.C. § 1203(c);

5.    That Defendant be required to account for all profits, income, receipts, or other

      benefits derived by Defendant as a result of its unlawful conduct;

6.    That Plaintiff be awarded her costs, expenses and attorneys’ fees pursuant to 17

      U.S.C. § 505;

7.    That Plaintiff be awarded her costs, expenses and attorneys’ fees pursuant to

      17 U.S.C. § 1203(b);

8.    That Plaintiff be awarded pre-judgment interest; and

9.    Such other and further relief as the Court may deem just and proper.
      Case 2:20-cv-01527 Document 1 Filed 03/24/20 Page 7 of 7 PageID #: 7




                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       March 24, 2020
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, NY 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                       Attorneys for Plaintiff Brigitte Stelzer
